Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/21/2020 has been entered.
Response to Amendment
2.	The independent claims 1, 9, and 18 have been amended.  Claim 19 is newly added.	
Response to Arguments
3.	Applicant’s arguments filed have been fully considered but are moot based on the new grounds of rejection responsive to the amendments.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Williams (9,898,250) in view of Graham et al (2013/0218641).

Regarding Claim 1 Williams (9,898,250) teaches An information processing device (fig 1; col 3 l. 4-16) comprising:
processing circuitry configured to receive voice information regarding a voice of a user collected by a specific microphone of a plurality of microphones (fig 3A, 3B, 5; col 2 l. 37-40 one or more microphones), 
determine the user identified on a basis of the voice information regarding the voice of the user collected by the specific microphone among the plurality of microphones to be a specific type of user (col 5 l. 62-64: user may speak utterance to a device; col 6 l. 52-53: distinguish between the first user and second user based on voice signatures), [based on the user having performed speech a predefined number of times or more within at least a certain period of time], and 
abstract: output audio in proximity to voice commands; col 7 l. 36-38; col 6 l. 52-67: first user may instruct the server to perform a command that is not available to the second user; first account may have greater access and/or control than the second account , such as do to parental controls – where the specific features associated with each type of account demonstrate that the voice signatures for each user also determine the type of user, where based on the type, that user may have access to enhanced features)
Williams does not specifically teach where Graham teaches
determine the user to be a specific type of user based on the user having performed speech a predefined number of times or more within at least a certain period of time (58-59; 179 – determining user is a frequent user based on an amount of activity in time).  Graham teaches monitoring user activity and receiving user data, understanding user habits and behaviors, and presenting relevant information based on such.
Williams already teaches determining a user to be a specific type of user and controlling output based on the type, and could look to Graham to determine an additional type of user and determining criteria.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Graham for an improved system to determine frequent users and continue to provide appropriate customized content/information and improved user experience.

col 6 l. 52-67 voice signatures; col 13 l. 35-49 personalized application information), 
the processing circuitry is configured to control the speaker corresponding to the specific microphone to output the message to the specific user (abstract; col 6 l. 52-67; col 7 l.36-38 speaker associated with device that received audio).

Regarding Claim 3 Williams teaches The information processing device according to claim 2, wherein the processing circuitry is configured to determine, in 5Application No. 16/330,131Preliminary Amendmentaccordance with a keyword extracted as a result of recognizing the voice information regarding the voice of the user collected by the specific microphone, and a keyword defined for the application service, the user identified on the basis of the voice information, to be the specific type of user defined for the application service (col 6 l. 34-46,52-67; col 12 l. 6-29: call; l. 34-45, l. 56-63 – recognizing the user using user audio inputs, which include keywords).  

Regarding Claim 4 Williams teaches The information processing device according to claim 2, wherein the processing circuitry is configured to determine, in accordance with an attribute of the user identified on the basis of the voice information regarding the voice of the user collected by the specific microphone, the user identified col 6 l. 52-53 voice signatures; col 6 l. 52-67; col 13 l. 35-49 personalized application information).  

Regarding Claim 5 Williams teaches The information processing device according to claim 2, wherein the processing circuitry is configured to control, in accordance with user information identified on the basis of the voice information regarding the voice of the user collected by the specific microphone, the speaker corresponding to the specific microphone to output the message corresponding to the user information (abstract output audio in proximity to voice commands; col 7 l.36-38 – output message through speaker).  

Regarding Claim 6 Williams teaches The information processing device according to claim 5, wherein the user information is a user attribute, a play history of a game machine that operates in conjunction, or preference information of the user (col 3 l. 23: preferences of the user; col 4 l. 56 - col 5 l. 3; col 6 l. 34-51).  

Regarding Claim 7 Williams teaches The information processing device according to claim 1, wherein the processing circuitry is configured to identify the user by analyzing a voiceprint of the collected voice (col 22 l. 5-6 distinguish between users based on voice signatures).  

col 6 l. 52-67; col 21 l. 57 – col 22 l. 12).  

Regarding claim 9 Williams and Graham teach An information processing method comprising: 
receiving voice information regarding a voice of a user collected by a specific microphone of a plurality of microphones; 
determining, by processing circuitry, the user identified on a basis of the voice information regarding the voice of the user collected by the specific microphone among the plurality of microphones to be a specific type of user based on the user having performed speech a predefined number of times or more within at least a certain period of time; and 
controlling a message to be output to the user via a speaker corresponding to the specific microphone based on the user being determined to be the specific type of user.  
Recites limitations similar to claim 1 and is rejected for similar rationale and reasoning.


col 6 l. 52-67).  

Regarding claim 11 Williams teaches The information processing method according to claim 9, wherein the controlling comprises: controlling the speaker corresponding to the specific microphone to output the message to the user when the user identified on the basis of the voice information regarding the 6Application No. 16/330,131 Reply to Office Action of August 4, 2020voice of the user collected by the specific microphone is determined to be the specific type of user defined for an application service.  
Recites limitations similar to claim 2 and is rejected for similar rationale and reasoning.

Regarding claim 12 Williams teaches The information processing method according to claim 11, wherein the determining comprises: 
determining, in accordance with a keyword extracted as a result of recognizing the voice information regarding the voice of the user collected by the specific microphone, and a keyword defined for the application service, the user identified on the basis of the voice information, to be the specific type of user defined for the application service.  
Recites limitations similar to claim 3 and is rejected for similar rationale and reasoning.


determining, in accordance with an attribute of the user identified on the basis of the voice information regarding the voice of the user collected by the specific microphone, the user identified on the basis of the voice information, to be the specific type of user defined for the application service.  
Recites limitations similar to claim 4 and is rejected for similar rationale and reasoning.

Regarding claim 14 Williams teaches The information processing method according to claim 11, wherein the controlling comprises: 
controlling, in accordance with user information identified on the basis of the voice information regarding the voice of the user collected by the specific microphone, the speaker corresponding to the specific microphone to output the message corresponding to the user information.  
Recites limitations similar to claim 5 and is rejected for similar rationale and reasoning.

Regarding claim 15 Williams teaches The information processing method according to claim 14, wherein the user information is a user attribute, a play history of a game machine that operates in conjunction, or preference information of the user.  
Recites limitations similar to claim 6 and is rejected for similar rationale and reasoning.

Regarding claim 16 Williams teaches The information processing method according to claim 9, further comprising: identifying the user by analyzing a voiceprint of the collected voice.  
Recites limitations similar to claim 7 and is rejected for similar rationale and reasoning.

Regarding claim 17 Williams teaches The information processing method according to claim 11, wherein the determining comprises: determining the specific type of user using a determination condition defined in the application service.  
Recites limitations similar to claim 8 and is rejected for similar rationale and reasoning.


Regarding claim 18 Williams and Graham teach A non-transitory computer-readable storage medium storing instructions which when executed by a computer cause the computer to perform an information processing method, the information processing method comprising: 
receiving voice information regarding a voice of a user collected by a specific microphone of a plurality of microphones; 
determining the user identified on a basis of the voice information regarding the voice of the user collected by the specific microphone among the plurality of 
controlling a message to be output to the user via a speaker corresponding to the specific microphone based on the user being determined to be the specific type of user.
Recites limitations similar to claim 1 and is rejected for similar rationale and reasoning.

Regarding claim 19 Williams and Graham teach the information processing device according to claim 1, wherein the processing circuitry is configured to determine the user identified on the basis of the voice information to be the specific type of user (i) based on the user having performed speech the6 Reply to Office Action of November 5, 2020 predefined number of times or more within at least a certain period of time and (ii) irrespective of a target to which the voice of the user is directed (where it appears the type of user is based on any voice activity the user performs, not specific to a certain target or application; where Williams and Graham teach a user requesting/performing different types of activity).
Recites limitations similar to claim 1 and is rejected for similar rationale and reasoning.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN A ROBERTS whose telephone number is (571)270-7541.  The examiner can normally be reached Monday-Friday 9-5 EST.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHAUN ROBERTS/
Primary Examiner, Art Unit 2657